Citation Nr: 9910106	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1971 to December 
1974.  He died in March 1995.  The appellant seeks benefits 
as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1995 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  In the decision, the RO determined that the 
appellant was not entitled to benefits as the veteran's 
surviving spouse because a valid common law marriage did not 
exist between the veteran and the appellant.  Subsequently, 
in an administrative decision of October 1997, the RO 
recognized that a common law marriage had been established 
between the deceased veteran and the appellant, but concluded 
that she was still not entitled to VA benefits as the 
veteran's surviving spouse because she was not married to the 
veteran for at least one year prior to his death.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The existence of a common law marriage between the 
veteran and the appellant has been recognized by a Kansas 
District Court decision of June 1997.

3.  The veteran and the appellant lived together, held 
themselves out as husband and wife, and formed a common law 
marriage more than one year prior to the veteran's death.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are met.  
38 C.F.R. §§ 3.1, 3.52, 3.54 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant contends that the RO made a mistake by refusing 
to recognize her as the veteran's surviving spouse for VA 
benefits purposes.  She asserts that she lived with him for 
an extended period prior to his death, and that the existence 
of a common law marriage has been recognized by a Court in 
her home state.

The Board notes that there is conflicting evidence with 
respect to marital status between the veteran and the 
appellant.  A monthly rental agreement dated in January 1991 
shows that the veteran and the appellant rented a home 
together.  The appellant signed her name using a hyphenated 
last name which combined her name with the veteran's last 
name.

A VA medical record dated in January 1992 shows that a VA 
medical care provider made an entry noting that he or she had 
"talked to vet's wife" and that the veteran would call 
back.  

In a claim for disablity compensation or pension which the 
veteran submitted in September 1992, the veteran stated that 
he was estranged from his wife and was in the process of 
getting a divorce.  In another form dated later in September 
1992, the veteran stated that he had married M.N. (a woman 
other than the appellant) in March 1983, and had separated 
from M.N. in 1989.  

A VA medical record dated in November 1992 states that the 
veteran "lives alone."  

YMCA membership cards dated in January 1993 show that the 
veteran and the appellant took out memberships with both 
persons using the appellant's last name.  Similarly, Amoco 
Motor Club cards show that the veteran and the appellant had 
been members since 1993 and had both taken out their 
memberships using the appellant's last name.

In improved pension eligibility verification forms dated in 
October and November 1993, the veteran reported that he was 
married but not living with his spouse.  

An emergency room record from the Atlantic City Medical 
Center dated in July 1994 shows that the veteran was treated 
in connection with a motor vehicle accident.  The appellant 
was listed as the veteran's spouse using the veteran's last 
name.  Both the veteran and the appellant were shown as 
living at the same address.  

A report of contact dated in March 1995 shows that an 
employee of a funeral home reported the occurrence of the 
veteran's death.  The appellant's name was noted as a 
survivor.  Her address was reported to be the same as the 
veteran's address.  

A copy of the veteran's death certificate dated in March 1995 
shows that he was described as being married.  The 
appellant's name was listed as the surviving spouse.  The 
source of this information was described as being "official 
VA records."  

A VA Funeral Arrangements form dated in March 1995 (and 
received by the VA only two days after the veteran's death) 
shows that the appellant requested that the veteran's remains 
be released to a particular funeral home.  She signed her 
name in a box designated for the signature of the veteran's 
nearest relative and indicated that her relationship was 
"wife."  

In her application for burial benefits which was received by 
the VA in March 1995, approximately 6 days after the 
veteran's death, the appellant indicated that she was the 
veteran's wife. 

In April 1995, the appellant submitted another copy of the 
veteran's death certificate.  This second copy indicates that 
the veteran was divorced, and does not list the appellant as 
the surviving spouse.  The Board notes that in reviewing this 
copy, it is apparent that it was produced by "whiting out" 
the information which had been contained in the original 
death certificate.  The Board notes that the appellant has 
stated that she had the death certificate modified because it 
reflected that the veteran had died due to AIDs, and she did 
not want her name to appear on it when sending out copies for 
the purpose of notifying people and businesses of the 
veteran's death.

A receipt dated in April 1995 shows that the appellant paid 
for the veteran's funeral expenses.  In support of her claim, 
the appellant submitted several articles of mail showing that 
she sometimes received mail addressed to her using the 
veteran's last name, and the veteran sometimes received mail 
addressed to him using the appellant's last name.  These 
items are either undated or the dates are illegible.  

In her May 1995 application for dependency and indemnity 
compensation, death pension, and accrued benefits as the 
veteran's surviving spouse, the appellant stated that she did 
not know how many times the veteran had been married.  She 
stated that she had been married once, by common law.  She 
further stated that she had been married to the veteran from 
January 1, 1990, until his death on March [redacted], 1995.  
She stated that she lived continuously with the veteran from 
the date of marriage to the date of death, but also indicated 
that there had been separation from time to time due to 
imprisonment, abandonment, or strained relations. 

A supporting statement regarding marriage dated in August 
1995 from [redacted] shows that he was a friend of the 
veteran and had known the veteran for five years and the 
appellant for six years.  He said that he saw the veteran 
once a month or so whenever he visited the home where the 
veteran and the appellant lived.  He further stated that the 
appellant and the veteran had lived under the same roof for 
five years, and that he considered them to be husband and 
wife because they both stated such.  

A supporting statement regarding marriage from the 
appellant's mother dated in August 1995 shows that for a 
period of five years the veteran and the appellant had lived 
together, traveled together, and supported each other and the 
appellant's children.  She further stated that, as far as she 
was concerned, the veteran and the appellant were husband and 
wife.  

A written statement from the veteran's sister dated in August 
1995 is to the effect that the veteran and the appellant 
lived together from 1990, and were only separated  
temporarily for a few months.

A written statement from [redacted] received in September 
1995 is to the effect that the veteran and the appellant 
lived together continuously for a long time.  He stated that 
they were separated momentarily only four times between 1990 
and 1995.  He further stated that he recalled that in October 
1995 [sic] the veteran made a reference to "tying the olde 
knot".  He also referred to the appellant as the veteran's 
fiancée.  

In a statement of marital relationship dated in September 
1995, the appellant reported that she had lived with the 
veteran as man and wife since 1990.  She stated that the fact 
that they lived together could be confirmed by their 
neighbors.  She also reported that on most transactions she 
used her maiden name because she had a better credit record 
than the veteran.  She also stated that she was an authorized 
signer on the veteran's bank account.  

A Journal Entry for Declaratory Judgment dated in June 1997 
shows that a Kansas District Court decreed that the appellant 
was the legal spouse of the veteran under the common law of 
the state of Kansas.  The order also shows that numerous 
persons were named as defendants, including some of the 
veteran's relatives, but that none of the defendants made an 
appearance to oppose the declaratory judgment.  

A letter dated in March 1998 shows that [redacted], an 
acquaintance of the veteran and the appellant, is to the 
effect that the veteran and the appellant had discussed 
getting a marriage license in October 1995 after the 
appellant mentioned that some type of legal document might be 
important in case anything happened to the veteran.  Mr. 
[redacted] also stated that the veteran and the appellant had 
lived together for a number of years prior to his death, and 
started to act as "a unit" sometime after March 1991.  

A letter dated in September 1998 from a case management team 
leader at the Comprehensive Community Care of Sedgwick County 
shows that services were provided to the to one of the 
appellant's children from 1990 to 1993.  The veteran and the 
appellant reportedly introduced themselves as husband and 
wife, and clarified during February 1991 that they were 
common law husband and wife.  The veteran reportedly attended 
meetings regarding the appellant's child's behavior and acted 
as a father interested in the well being of the child.  





II.  Analysis

Death pension may be paid to the surviving spouse of a 
veteran who was married to the veteran (1) for one year or 
more before the veteran's death; or (2) for any period of 
time if a child was born of the marriage or born to them 
before the marriage.  See 38 C.F.R. § 3.54(a) (1998).

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower provided that the marriage 
meets the requirements of § 3.1(j), or, as to accrued 
benefits, § 3.52.  Marriage means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided 
when the right to benefits accrued.  See 38 C.F.R. § 3.1(j) 
(1998).  

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child born of the purported marriage or 
was born to them before such marriage, and (b) the claimant 
entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited continuously with 
the veteran from the date of marriage to the date of his or 
her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 C.F.R. § 3.52 
(1998).  

Kansas has long recognized the validity of common-law 
marriage, the essential elements of which are: (1) a capacity 
of the parties to marry; (2) a present marriage agreement 
between the parties; and (3) a holding out of each other as 
husband and wife to the public.  See Chandler v. Central Oil 
Corp., No. 67,572, Supreme Court of Kansas, 253 Kan. 50; 853 
P.2d 649; 1993 Kan. LEXIS 96, May 28, 1993.

Furthermore, the United States Court of Veterans Appeals 
(Court) has held that even in states where common-law 
marriages are not valid, a common law marriage may be deemed 
to have existed if the appellant was unaware of that fact.  
See Colon v. Brown, 9 Vet. App. 104 (1996).  

In light of the court order discussed above, there is no 
question that the appellant and the veteran formed a common 
law marriage some time prior to the veteran's death.  The 
only question pertains to the date of the marriage.  After 
considering all of the evidence which is of record, the Board 
finds that the preponderance of the evidence summarized above 
shows that the marriage existed for more than one year prior 
to the veteran's death.  In this regard, the veteran and the 
appellant lived together, held themselves out as husband and 
wife, and apparently formed a common law marriage beginning 
at the time that they moved in together in 1990 or 1991.  The 
Board notes that, while there are a few items of evidence 
which weigh against the claim, such as some of the VA forms 
filled out by the veteran, there are even more credible items 
of evidence which support the existence of a marriage since 
1990.

Although one of the witness statements indicates that the 
veteran reported that he was contemplating getting married in 
October 1994, it appears that this referred to the act of 
"upgrading" his common law marriage to a statutory 
marriage, rather than being a reference to the initial 
creation of a common law marriage.  Accordingly, the Board 
concludes that the criteria for recognition of the appellant 
as the veteran's surviving spouse for VA benefits purposes 
are met.




ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes is granted.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

